.       l




                                       The Attorney                 General of Texas
                                                                             I
                               .-                             January 15, 1982          ”
MARK WHITE
Attorney General


Supreme Court BulldinS              Mr. Fred Toler, Executive Director                   Opinion No. MW-426
P. 0. Box 1254a                     Texas Commission on Law Enforcement
Auatln. TX. 78711                      Officer  Standards and Education                  Re:      Appointment        of   peace
512/475-2501                        220-E Twin Towers Office Building                    officers   identified       in article
TolaX Qlom74.13S7
                                    1106 Clayton Lane                                    2.12, section 8
Telecopier 512/475&I255
                                    Austin, Texas    78723

1507 Main St.. Suile 1400           Dear Mr. Toler:
DalIan. TX. 75201
214l7428944
                                          You have requested our opinion regarding whether a district    court
                                    or county court at law may appoint         and commission a peace officer
4S24 Alberta Ave., Suite 150        pursuant to article     2.12, section    8 of the Texas Code of Criminal
El Paso. TX. 79905                  Procedure and if so whether that person so appointed must be licensed
915l533.3454                        as a peace officer   pursuant to article    4413(29aa), V.T.C.S.

1220 Dallas Ave.. Suite 202
                                          Article      2.12   of   the   Code    of   Criminal       Procedure   provides    in
Houdon. TX. 77002                   pertinent    part:
713mwa555
                                                 The following     are peace     officers:
905 Broadway. Suite 312
Lubbock. TX. 79401                                      ...
SOW747.5238
                                                        (8)    any private   person          specially   appointed
                                                 to execute     criminal process....
4309 N. Tenth. Suite S
McAllen. TX. 78501
5126S24547                          Criminal   process  issues  to aid in the detection       or suppression     of
                                    crime.    Bloss v. State,   75 S.W.2d 694 (Tex. Crlm. App. 1934).            It
                                    includes   warrants   for arrest.    Id.  Article     2.12 itself   does not
200 Main Plaza. Suite 400           authorize   the appointment of any person to execute criminal        process.
San Antonio, TX. 78205
5121225-4191
                                    We must look to other statutes    for such authority.

                                          Articles    15.14 and 15.15 of the Code of Criminal                  Procedure
An Equal OpportunityI               authorize    the execution      of a single warrant of arrest by a suitable
Allirmative Action Employer         person where the services         of a peace officer      cannot be procured.        A
                                    magistrate     may specifically      appoint a private      person by having such
                                    person named in the warrant.             These statutes     are designed     for the
                                    protection     of a private      person by temporarily       vesting   that private
                                    person with the same rights,         duties and liabilities      of a peace officer
                                    during the execution of a criminal warrant.            This authority     terminates
                                    when the purpose of his appointment is attained.              -See O’Neal  v. State,
                                    22 S.W. 25 (Tex. Grim. App. 1893).




                                                                         p.   1450
.   l   Hr. Pred Toler   - Paga 2    (HW-426)


               Article    45.20 of the Code of Criminal Procedure     authorizes   a
        justice     of the peace to appoint any person other than a peace off leer
        to execute a warrant of arrest by specially       naming that person in_ the
        warrant.       There are no restrictions   placed on the authority   of the
        justice      of the peace to appoint a private   person other than that it
        must be deemed a necessary        appointment.   See also Code Grim. Proc.
        art. .%.Ol      (authorizing an individual   who is not a peace officer   to
        serve subpoenas in criminal actions).’

               Articles     15.14,   15.15.   and 45.20,      of  the Code of Criminal
        Procedure cannot be utilized          to vest a person with the general and
        extended powers of a peace officer           since these statutes    are intended
        to deal with one particular         execution of criminal process.       A private
        person’s     authority    as a peace officer      expires  upon execution   of the
        warrant.      Due to the temporary nature of an appointment pursuant to
        articles     15.14, 15.15, and 45.20, a person so appointed would not need
        to be licensed        as a peace officer.        -See V.T.C.S.  art.   4413(29aa),
        §6(b)l.

                                           SUMMARY

                          Article    2.12  of   the  Code      of    Criminal
                   Procedure defines as peace officers        those persons
                   who occupy a position       which has otherwise       been
                   provided for statutorily     or constitutionally.        It
                   Is not an enabling        act and does not grant a
                   district    court or county court at law authority       to
                   appoint and conmission peace officers.

                                                       Very truly     yours,




                                                        Attorney    General    of Texas

        JOHNW. FAINTER, JR.
        First Assistant Attorney     General

        RICHARDE. GRAY III
        Executive Assistant     Attorney   General

        Prepared by J. D. Hooper
        Assistant Attorney General

        APPROVED:
        OPINION COHMITTEE

        Susan L. Garrison.    Chairman
        Jon Bible
        Rick Cilpin
        J. D. Hooper
        Jim Moellinger




                                                p.   1451